DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 06/16/2020 and 11/01/2020 have been considered.  A signed and initialed PTO-1449s that corresponds to the IDSs are attached herewith.

Drawings
The drawings filed on 06/16/2020 have been accepted by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazelton (US 2005/0168076 A1).
Claim 10 is rejected because Hazelton teaches of providing a system 100 (see Figure 1A) that includes a first stage 114 (coarse stage), a second stage 118 (fine stage) disposed on the first stage 114, and a chuck 74 (see paragraph [0053]; Figure 6) disposed on the second stage 118, wherein the first stage 114 is configured to move in at least an X-direction 150a and a perpendicular Y-direction 150b (see paragraph [0035]; Figure 1A), and wherein the second stage 118 provides six degrees of freedom (see paragraphs [0016], [0018]); disposing a workpiece (wafer 122; paragraph [0035]; Figure 1A) on the chuck 74, wherein the workpiece is a semiconductor wafer 64 or a reticle (see paragraphs [0002], [0004]-[0007], [0058]); moving the first stage and the second stage independent of each other (see paragraph [0053]); and inspecting the workpiece on the chuck (see reference to inspection in paragraph [0068]).


    PNG
    media_image1.png
    299
    495
    media_image1.png
    Greyscale


Claims 14 and 15 are rejected for the same reasons of rejection of claim 10 as detailed above and because Hazelton teaches of determining a position of the second stage 118 (fine stage) in the X- direction and Y- direction (see paragraph [0051]) using a laser interferometer (see paragraphs [0041], [0056]), wherein the laser is directed at a mirror disposed on the second stage (see the sentence “In general, fine stage 118 has … interferometer mirrors in paragraph [0041]; Figure 5A).  

Claim 17 is rejected for the same reasons of rejection of claim 10 as detailed above and because Hazelton teaches of using a processor/system controller 62 for sending instructions/communicating for the moving (see paragraph [0053]; Figure 6).

Allowable Subject Matter
Claims 1-9 are allowable. Claims 11-13 and 16 are objected to because they are dependent on a rejected base claim.  In claims 1-9 and 11-13, an actuator disposed on the second stage is not found in prior art and therefore is allowable subject matter in combination with the rest of the limitations of the respective claims. In claim 16 a vertical position feedback sensor disposed on the second stage is not found in prior art and therefore is allowable subject matter in combination with the rest of the limitations of claim 16.

The prior art cited in the accompanying PTO-892 is made of record and not relied upon, is considered pertinent to applicant's disclosure.



Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is (571)272-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886